Citation Nr: 0100395	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for an acquired psychiatric disability, variously diagnosed.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active military service from December 1957 
to December 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Reno Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 1999, a hearing was held at the RO before a 
Hearing Officer; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired 
psychiatric disability was previously denied by unappealed 
rating decision in May 1998.  

2.  Evidence received since May 1998 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim seeking service connection for an acquired psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for an acquired psychiatric 
disability was previously denied by rating decision in May 
1998.  Evidence of record at that time included the service 
medical records, one or more statements by the appellant 
setting forth his contentions, VA outpatient treatment 
records dating from 1991 to 1997, and the report of a VA 
psychiatric examination of the appellant in March 1998.  The 
service medical records included the report of a psychiatric 
consultation in July 1960 which failed to confirm the 
provisional diagnosis of conversion hysteria, but instead 
indicated that the appellant was experiencing symptoms of a 
(probably passive-aggressive) character disorder at that 
time.  It was further noted by the examining physician at 
that time that there were at least two recent episodes of 
conflict between the appellant and the civilian authorities, 
and a medical opinion was offered that the appellant was 
trying to use the military medical facilities to ease his 
disciplinary problems.  Subsequently, and many years after 
the fact, the appellant has characterized this episode in 
service as a "nervous breakdown."  

The appellant was informed of the RO denial of his claim, and 
of his appellate rights, by letter dated in May 1998.  In 
September 1998, the appellant submitted a written statement 
by his ex-wife, together with a request that he wished this 
statement to be considered as new and material evidence.  The 
appellant never expressed disagreement with the May 1998 
rating action at this time or at any other time within the 
one-year time-limit for filing a notice of disagreement.  
Consequently, the May 1998 rating action became 
administratively final.  38 U.S.C.A. § 7105(c) (West 1991).  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

The September 1998 written statement by the appellant's ex-
wife, and several other lay statements by various other 
members of the appellant's family which were submitted later, 
very generally assert that he experienced a "nervous 
breakdown" in service, and then experienced similar symptoms 
in July 1965, which resulted in his being fired from his job 
as a truck driver for Standard Brands, Inc.  The credibility, 
and even the competence, of these lay statements is extremely 
questionable, since none of these witnesses personally 
observed the appellant during the episode in service, which 
the contemporary medical records do not characterize as a 
"nervous breakdown."  Nevertheless, these lay statements do 
corroborate the appellant's own contentions that he has 
experienced similar symptoms both in service and afterwards.  
For this reason, they are significant enough that they must 
be considered in order to fairly decide the merits of the 
claim.  It must be remembered that the threshold requirement 
of new and material evidence is intended to be a very low 
one.  Hodge, 155 F.3d at 1362-64.  Thus, these lay statements 
constitute new and material evidence.  

Likewise, VA medical records dating from February to November 
1999, received in the latter month, also reflect at least one 
medical opinion by a VA medical professional which, although 
expressed in highly conditional and confusing language, seems 
to attempt to express some sort of connection between the 
appellant's in-service symptoms and his current psychiatric 
problems.  (See VA outpatient treatment report dated 
October 22, 1999.)  This also constitutes new and material 
evidence.  It is also noted by the Board that the VA examiner 
in March 1998 also expressed a medical opinion which was 
favorable to the appellant's claim and which the May 1998 
rating action fails to mention.  

The Board has concluded that new and material evidence has 
been submitted in support of the appellant's attempt to 
reopen his claim seeking service connection for an acquired 
psychiatric disability following the final denial of that 
claim by unappealed rating action dated in May 1998.  


ORDER

The claim seeking service connection for an acquired 
psychiatric disability is reopened.  To this extent, the 
appeal is granted.  


REMAND

Since the claim seeking service connection for an acquired 
psychiatric disability has been reopened, further evidentiary 
development by the RO is now required by the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub.L. No. 106-475. 114 Stat. 
2096 (2000), which was enacted in November 2000.  In 
particular, the RO should seek medical documentation of the 
appellant's alleged post-service symptomatology prior to 1997 
(and especially including the 1965 incident) from the 
appellant and from Standard Brands, Inc.; and then a 
definitive medical opinion on the merits of the claim.  
Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should proceed with any 
additional evidentiary development 
required by the VCAA and/or by VBA Fast 
Letters 00-87 (Nov. 17, 2000) and 00-92 
(Dec. 13, 2000), including the 
evidentiary development specified in the 
preceding paragraph.  

2.  The RO should then adjudicate the 
reopened claim seeking service connection 
for an acquired psychiatric disability, 
variously diagnosed.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the benefit sought is not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals


 


